        Case 6:20-cv-00571-ADA Document 9 Filed 07/10/20 Page 1 of 3
         Case 6:20-cv-00571-ADA Document                7
                                          Filed 06i30/20 Page L ot 2




                        UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS

WSOU INVESTMENTS LLC,
PIaintiff

       V.                                               Civil Action No. 6:20-CV-00571-ADA

GOOGLE LLC,
Defendant



                                       SUMMONS IN A CIVIL ACTION

     Google LLC
     c/o Corporation Servlce Company
     211 E. ?th Street, Suite 620
     Austin, TX 78701-3218

     lawsuit has been filed against you.

    Within 21 davs after service of this summons on you (not counting the day you received it) -- or 60 days
if vou are the Uiited States or a United States Ageniy, oi an office oiemploye-e of the United States described
in"Fed. R. Civ. P. 12 (a)(2) or (3) -- you must sdrve bn the plaintiff an answbr to the attached complaint or a
motion under Rule tZ tif tire Fideral il.ules of Civil Proceduie. The answer or motion must be served on the
plaintiff or plaintiff s attorney, whose name and address are:



                           James L. Etherldge
                           Etheridse Law Gioup, PLLC
                           2600 E.Southlake Blvd., Suite 120-324
                           Southlake, TX 76092

  If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




  JEANNET'TEJ. CLACK
  CLERK OF COURT
  s/AKEITA MICHAEL
  DEPUTY CLERK
                                                                           ffi
                                                                   ISSUED ON 2020-06-30 15:52:59
         Case 6:20-cv-00571-ADA Document 9 Filed 07/10/20 Page 2 of 3
          Case 6:20-cv-00571-ADA Document 7 Filed 06i30/20 Page 2 ot 2
AO 440 Rev. 06/12) Summons in   a   Civil Action Pase 2)

Civil Action No. 6:20-CV-0057 I-ADA

                                                             PROOF OF SERVICE
             (This section should not be filed wtth the court unless requited by Fed. R. Civ. P.                         a0)
     This summonsfar(name of individual and titile, if any)
was received by me on(date).

  m     I personally served the summons on the
                                                                                  9n   (date,




                                                ..**   FY'     , a person of suitable age and discretion who resides there,
        on (date)                                             and mailed a copy to the individual's last known address; or


  ffi   I served the summons on(name of indlvidual)                                                                       who is
        designated by law to accept service ofprocess on behalfof(name oforganization)
                                         -'r                                            on(date)                           ;or

  t:    I returned the su mmons unexecuted because                                                                               or


  n     Other (specify):




My fees are $                                  for travel                      for services, for a total of       $_-.-.
I declare under penalty that this i"ftT*:alb srtlY;
                                                       *
Date:
                                                                                                  Server's slgnature




                                                                                                Prlnted name and title




                                                                                                  Server's Address


Additional information regarding attempted sevice, etc:
               Case 6:20-cv-00571-ADA Document 9 Filed 07/10/20 Page 3 of 3




                                                  AFFlpAglT OF SERVICE
                                         UNITED STATES DISTRICT COURT
                                              Westem District of Texas

Case Number: 6:20{V-571

Plaintiff:
WSOU INVESTMENTS, LLG d/bla
BRA:ZOS LICENSING AND
DEVELOPMENT
vs.
Defendant:
GOOGLE LLC

Received these papers on the 7th day of July, 2020 dt7:30 am to be served on GOOGLE LLC care of its
Registered Agent, CORPORAT|ON SERVICE COMPANI 211E 7lh Street, Sulte 620, Austin, Travis Gounty,
TX 78701.

f   ,   Thomas Kroll, belng duly nruom, depose and say that on the 7th day of July, 2020 at 10;00 am, l:

hand delivered to GOOGLE LLC a true copy of this Summons In a Givll Action togetherwith Original Complaint
for Patent Infringement and Jury Trial Demanded, by delivering to its Registered Agent, CORPORATION
SERVfCE COMPAIIY, by and through its designated agent, SAMANTHA GUERRA, at the address of:211E.7th
Street, Suite 020, Austin, Travis County, TX 78701, havlng first endorced upon such copy ofsuch process the
date of delivery.



                                                                            Misc. Docket No. 05-9122 under rule
I certifo that I am approved by the Judlcial Branch Certification Commiselon,
                                                                           any District, County and Justice Gourts
103, 501 , and 501 .2 of the TRCP to delfuer cltations and other notices from
in and forthe State of Texas. I am competent to make thls oath; I am not less than 18 years of age, I am not a party
to the abwe-referenced cause, I harre not been convicted of a felony or a cdme of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscribed and Swom to before me on the 7th day of
July, 2020 by the affant who ls personally known to me.
                                                                               PSC - 3012, Exp.813112021


                                                                               Our Job Serlal Numben THP-2020003530
                                                                               Ref:18&0427

                                    Copyrightg 199a-2020 Oalrlase Sorvlcos. Inc, - PrcGs S€n'9/5 Toolbox V8,1k




                                                                                                     ilt il   ltililililllllllllllIllil llll lll
